DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
Two information disclosure statements (IDS) have been filed on 05/21/2018 and 10/04/2018 and have been reviewed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258) and Vogel et al. (U.S. Pub. 20200100446).
In regard to claim 1, Dugan et al. disclose an assembly line grow pod comprising: a seeding region (Fig. 3, where the plants are brought from, via the track, before engaging with the sensors); a harvesting region (Fig. 3, where the plants go toward, via the track, after engaging with the sensors); a track that extends between the seeding region and the harvesting region (Fig. 3, track 70); a cart (C’) comprising: a tray (Column 5, lines 40-44, tray C’) for holding plant matter (Fig. 3, plants 11’); and a weight sensor (Fig. 3, weight sensor 21’) positioned on the cart or the track, where the weight sensor is positioned to detect a weight of the plant matter positioned within the cart (Column 5, lines 25-31, where the plants are weighed before and after operation of the fluid system 13). 
Dugan et al. do not disclose a wheel coupled to the tray, wherein the wheel is engaged with the track. Charney discloses a wheel coupled to the tray (Fig. 2, where the wheel 13 is coupled to the tray 8), wherein the wheel is engaged with the track (Column 3, lines 44-50, where wheel 13 is engaged to track 9/10). Dugan et al. and Charney are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. such that a wheel coupled to the tray, wherein the wheel is engaged with the track in view of Charney. The motivation would have been to utilize a wheel and track transport system to provide further automation and customization for movement of the trays. 
Dugan et al. as modified by Charney do not disclose an ascending portion that moves upward in a vertical direction and a descending portion that moves downward in the vertical direction, wherein the ascending portion and the descending portion are positioned between the seeding region and the harvesting region. Vogel et al. discloses an ascending portion that moves upward in a vertical direction and a descending portion that moves downward in the vertical direction (Fig. 1 and Para [0032], where there is a track 2 which moves upward in a vertical direction and then downward in the vertical direction), wherein the ascending portion and the descending portion are positioned between the seeding region and the harvesting region (Fig. 1 and Para [0034] and [0039], where the track 2 moves from a seeding region 12 to a harvesting region 13). Dugan et al. and Vogel et al. are analogous because they are from the same field of endeavor which includes plant growing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney such that an ascending portion that moves upward in a vertical direction and a descending portion that moves downward in the vertical direction, wherein the ascending portion and the descending portion are positioned between the seeding region and the harvesting region in view of Vogel et al. The motivation would have been to have an automated growing device that had a smaller footprint with the capability of growing a larger volume of plants by utilizing vertical space above the device. In other words, the “use of vertically arranged conveyer paths .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258) and Vogel et al. (U.S. Pub. 20200100446) as applied to claim 1, and further in view of Wezenberg et al. (WO 9941973).
In regard to claim 2, Dugan et al. as modified by Charney and Vogel et al. disclose the assembly line grow pod of claim 1. Dugan et al. as modified by Charney and Vogel et al. do not disclose the weight sensor is positioned on the tray of the cart. Wezenberg et al. disclose the weight sensor is positioned on the tray of the cart (Fig. 1, where there are weight sensors 20 positioned under the cart 1). Dugan et al. and Wezenberg et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney and Vogel et al. such that the weight sensor is positioned on the tray of the cart in view of Wezenberg et al. The motivation would have been to measure the weight of the tray and plant inside the tray, which could be used as a data point in calculating how much the plant has grown.
In regard to claim 3, Dugan et al. as modified by Charney and Vogel et al. disclose the assembly line grow pod of claim 2, wherein the weight sensor is a first weight sensor. Dugan et al. as modified by Charney and Vogel et al. do not disclose the assembly line grow pod further comprises a second weight sensor positioned on the cart or the track. Wezenberg et al. disclose the assembly line grow pod further comprises a second weight .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258) and Vogel et al. (U.S. Pub. 20200100446) as applied to claim 1, and further in view of Gergek (U.S. Pub. 20020088176).
In regard to claim 4, Dugan et al. as modified by Charney and Vogel et al. disclose the assembly line grow pod of claim 1. Dugan et al. as modified by Charney and Vogel et al. do not disclose an environmental sensor positioned in the tray of the cart, wherein the environmental sensor detects a level of water in the tray of the cart. Gergek disclose an environmental sensor positioned in the tray of the cart (Fig. 3, water level sensor 94), wherein the environmental sensor detects a level of water in the tray of the cart (Paragraph [0044], where the sensor 94 detects water level in the tray). Dugan et al. and Gergek are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art 
In regard to claim 5, Dugan et al. as modified by Charney, Vogel et al., and Gergek disclose the assembly line grow pod of claim 4, wherein the environmental sensor (Gergek, Paragraph [0044], where the water level sensor is connected to the controller 34) and the weight sensor (Dugan et al., Fig. 3, weight sensor 21’ is connected to the computer 62’) are communicatively coupled to a master controller.
Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258), Vogel et al. (U.S. Pub. 20200100446), and Abbott et al. (U.S. Pub. 20150089867).
In regard to claim 6, Dugan et al. disclose an assembly line grow pod system comprising: a track (Fig. 3, track 70); a cart (C’) comprising: a tray (Column 5, lines 40-44, tray C’) for holding plant matter (Fig. 3, plants 11’); a weight sensor (Fig. 3, weight sensor 21’) positioned on at least one of the cart or the track, where the weight sensor is positioned to detect a weight of the plant matter positioned within the cart (Column 5, lines 25-31, where the plants are weighed before and after operation of the fluid system 13); a watering system (Fig. 3, watering system 16’) for dispensing a mixture to the plant matter positioned within the cart (Column 5, lines 34-36, where the watering system 16’ provides a mixture to the plant matter); and a controller communicatively coupled to the weight sensor (Fig. 3, controller 18’ is coupled to the weight sensor), the controller 
Dugan et al. do not disclose a wheel coupled to the tray, wherein the wheel is engaged with the track. Charney discloses a wheel coupled to the tray (Fig. 2, where the wheel 13 is coupled to the tray 8), wherein the wheel is engaged with the track (Column 3, lines 44-50, where wheel 13 is engaged to track 9/10). Dugan et al. and Charney are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. 
Dugan et al. as modified by Charney do not disclose an ascending portion that moves upward in a vertical direction and a descending portion that moves downward in the vertical direction, wherein the ascending portion and the descending portion are positioned between a seeding region and a harvesting region. Vogel et al. discloses an ascending portion that moves upward in a vertical direction and a descending portion that moves downward in the vertical direction (Fig. 1 and Para [0032], where there is a track 2 which moves upward in a vertical direction and then downward in the vertical direction), wherein the ascending portion and the descending portion are positioned between a seeding region and a harvesting region (Fig. 1 and Para [0034] and [0039], where the track 2 moves from a seeding region 12 to a harvesting region 13). Dugan et al. and Vogel et al. are analogous because they are from the same field of endeavor which includes plant growing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney such that an ascending portion that moves upward in a vertical direction and a descending portion that moves downward in the vertical direction, wherein the ascending portion and the descending portion are positioned between a seeding region and a harvesting region in view of Vogel et al. The motivation would have been to have an automated growing device that had a smaller footprint with 
Furthermore, Dugan et al. as modified by Charney and Vogel et al. do not disclose receive an identification of a type of the plant matter positioned within the cart; retrieve a preferred weight for the plant matter positioned within the cart based at least in part on the received identification of the type of plant matter. Abbott et al. disclose receive an identification of a type of the plant matter positioned within the cart (Paragraph [0064-0067], where the plant type information is received); retrieve a preferred weight for the plant matter positioned within the cart based at least in part on the received identification of the type of plant matter (Fig. 10, retrieving a preferred weight (desired outcome data) based on the type of plant and comparing the determined weight (outcome data) of the plant to the preferred weight (desired outcome data) of the plant; Paragraph [0119], changing the recipe (optimization of the operating program) based on the comparisons of the weights (outcome data vs desired outcome data). Dugan et al. and Abbott et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney and Vogel et al. such that receive an identification of a type of the plant matter positioned within the cart; retrieve a preferred weight for the plant matter positioned within the cart based at least in part on the received identification of the type of plant matter in view of Abbott et al. The motivation would have been to use different 
In regard to claim 12, Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. disclose the assembly line grow pod of claim 6, wherein the executable instruction set, when executed, further causes the processor to: determine when the cart is at a first position on the track; determine the weight of the plant matter within the cart when the cart is at the first position on the track; determine when the cart is at a second position on the track that is different than the first position; and determine the weight of the plant matter within the cart at the second position (Dugan et al., Column 5, lines 25-31, where the plants are weighed before and after operation of the fluid system 13).
 In regard to claim 13, Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. disclose the assembly line grow pod of claim 6, wherein the executable instruction set, when executed, further causes the processor to: store determined weights of the plant matter (Abbott et al., Paragraph [0117], where the determined and preferred weight data (outcome data) is stored in a server 210); determine a trend of determined weights of the plant matter (Abbott et al., Paragraph [0118-0119], where the trend of weight data (outcome data) is compared, a value generated for, and a decision for updating the operating program is made based on comparison of the weight data (outcome data)); and change a stored recipe for the plant matter positioned within the cart based at least in part on the trend of determined weights (Abbott et al., Paragraph [0119], optimizations to the operating program are based on the trend of weight data (outcome data)).  
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258), Vogel et al. (U.S. Pub. 20200100446), and Abbott et al. (U.S. Pub. 20150089867) as applied to claim 6, and further in view of Wezenberg et al. (WO 9941973).
In regard to claim 7, Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. disclose the assembly line grow pod system of claim 6, wherein the weight sensor is a first weight sensor positioned on the tray of the cart (Dugan et al., Fig. 3, where the tray C’ is positioned on the weight sensor 21’ when the tray is being weighed). Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. do not disclose the assembly line grow pod system further comprises a second weight sensor positioned on the cart or the track. Wezenberg et al. disclose the assembly line grow pod further comprises a second weight sensor positioned the cart or the track (Fig. 1, where there are second weight sensors 20 positioned under the cart 1; Page 7, lines 10-15, where the cart 1 has weight sensors 20 supporting either side). Dugan et al. and Wezenberg et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. such that the assembly line grow pod further comprises a second weight sensor positioned the cart or the track in view of Wezenberg et al. The motivation would have been to take weight measurements of the cart to use as data in calculating plant weight and for further analysis on the growing system.
In regard to claim 8, Dugan et al. as modified by Charney, Vogel et al., Abbott et al., and Wezenberg et al. disclose the assembly line grow pod system of claim 7, wherein: the second weight sensor is positioned on the cart at a position that is different than the first 
In regard to claim 9, Dugan et al. as modified by Charney, Vogel et al., Abbott et al., and Wezenberg et al. disclose the assembly line grow pod system of claim 8, wherein the executable instruction set, when executed, further causes the processor to: receive a first identification of a type of plant matter positioned within the first portion of the cart (Abbott et al., Paragraph [0064-0067], where the plant type information is recieved); 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second identification of a type of plant matter positioned within the second portion of the cart; retrieve a second preferred weight for the plant matter positioned within the second portion of the cart based at least in part on the received second identification of the type of plant matter; compare the second determined weight of the plant matter positioned within the second portion of the cart with the second preferred weight; change a recipe for at least one of the plant matter positioned within the first portion of the cart and the plant matter positioned within the second portion of the cart based at least in part on the comparison of the second determined weight of the plant matter positioned in the second portion of the cart with the second preferred weight in view of Dugan et al. as modified by Charney, Vogel et al., Abbott et al., and Wezenberg et al., since it has been held that mere duplication of the essential 
In regard to claim 10, Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. disclose the assembly line grow pod system of claim 6. Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. do not disclose the executable instruction set, when executed, further causes the processor to: detect a weight of the cart with the weight sensor; retrieve a known weight of the cart; and determine the weight of the plant matter within the cart based at least in part on the detected weight of the cart and the known weight of the cart. Wezenberg et al. disclose the executable instruction set, when executed, further causes the processor to: detect a weight of the cart with the weight sensor (Page 7, lines 11-14, where the current weight of the cart is detected by weight sensors); retrieve a known weight of the cart (Page 2, lines 1-13, where a calibration weight and a threshold weight for the cart is known); and determine the weight of the plant matter within the cart based at least in part on the detected weight of the cart and the known weight of the cart (Page 2, lines 1-13, where the weight sensors measure the weight of the tray and contents thereof and the controller administers nutrients based on comparing the current weight to the threshold weight of the tray and contents thereof). Furthermore, Wezenberg et al. disclose that an increase in the weight of plants can be determined (Page 6, lines 19-25, the measurement sensors 41 can be connected to the control means to determine if the weight of the plants have increased). Dugan et al. and Wezenberg et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258), Vogel et al. (U.S. Pub. 20200100446), and Abbott et al. (U.S. Pub. 20150089867) as applied to claim 6, and further in view of Gergek (U.S. Pub. 20020088176) and Wezenberg et al. (WO 9941973).
In regard to claim 11, Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. disclose the assembly line grow pod system of claim 6.  Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. do not disclose the executable instruction set, when executed, further causes the processor to: detect a water level in the cart with an environmental sensor. Gergek disclose the executable instruction set, when executed, further causes the processor to: detect a water level in the cart with an environmental sensor (Paragraph [0044], where the sensor 94 detects water level in the tray). Dugan et al. and Gergek are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. such that detect a 
Furthermore, Dugan et al. as modified by Charney, Vogel et al., Abbott et al., and Gergek do not disclose determine the weight of the plant matter within the cart based at least in part on the detected water level in the cart. Wezenberg et al. disclose determine the weight of the plant matter within the cart based at least in part on the detected water level in the cart (Page 2, lines 1-13, where the calibration weight is determined by measuring the water saturation level of the plant via drain weight sensor 23; Page 8, lines 26-33, where the water saturation level is determined when there is no drain from tray 1 as determined by drain weight sensor 23). Dugan et al. and Wezenberg et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney, Vogel et al., Abbott et al., and Gergek such that determine the weight of the plant matter within the cart based at least in part on the detected water level in the cart in view of Wezenberg et al. The motivation would have been to use the water saturation level data, to aid in determining the calibration (preferred) weight of the plant in the cart.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258) and Vogel et al. (U.S. Pub. 20200100446).
In regard to claim 14, Dugan et al. disclose a method for managing growth of plant matter in an assembly line grow pod, the method comprising: moving a cart along a track (Fig. 3, track 70), the cart (C’) comprising a tray (Column 5, lines 40-44, tray C’); detecting a weight of plant matter positioned within the tray with a weight sensor (Fig. 3, weight sensor 21’), wherein the weight sensor is positioned on one of the cart or the track (Column 5, lines 25-31, where the plants are weighed before and after operation of the fluid system 13); comparing the determined weight of the of the plant matter with a preferred weight of the plant matter (Column 3, lines 16-27, where the “current” (determined) and “base” (preferred) weight information is provided to the controller system and compared to determine the status of the plant and the plant’s fluid content); changing a recipe for the plant matter positioned in the cart (Column 4, lines 55-60, where weight sensor data is used to determine the recipe to be used on the plant); and dispensing a mixture based on the changed recipe to the plant matter with a watering system (Column 6, lines 1-4, where the controller determines the operation of the watering system). 
Dugan et al. do not disclose a wheel coupled to the tray, wherein the wheel is engaged with the track. Charney discloses a wheel coupled to the tray, wherein the wheel is engaged with the track (Fig. 2, where the wheel 13 is coupled to the tray 8; Column 3, lines 44-50, where wheel 13 is engaged to track 9/10). Dugan et al. and Charney are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. such that a wheel coupled to the tray, wherein the wheel is engaged with the track in 
Dugan et al. as modified by Charney do not disclose moving the cart up an ascending portion that moves upward in a vertical direction and down a descending portion that moves downward in the vertical direction, wherein the ascending portion and the descending portion are positioned between a seeding region and a harvesting region. Vogel et al. discloses moving the cart up an ascending portion that moves upward in a vertical direction and down a descending portion that moves downward in the vertical direction (Fig. 1 and Para [0032], where there is a track 2 which moves upward in a vertical direction and then downward in the vertical direction), wherein the ascending portion and the descending portion are positioned between a seeding region and a harvesting region (Fig. 1 and Para [0034] and [0039], where the track 2 moves from a seeding region 12 to a harvesting region 13). Dugan et al. and Vogel et al. are analogous because they are from the same field of endeavor which includes plant growing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney such that moving the cart up an ascending portion that moves upward in a vertical direction and down a descending portion that moves downward in the vertical direction, wherein the ascending portion and the descending portion are positioned between a seeding region and a harvesting region in view of Vogel et al. The motivation would have been to have an automated growing device that had a smaller footprint with 
In regard to claim 20, Dugan et al. as modified by Charney and Vogel et al. disclose the method of claim 14, further comprising determining when the cart is at a first position on the track; determining the weight of the plant matter within the cart when the cart is at the first position on the track; determining when the cart is at a second position on the track that is different than the first position; and determining the weight of the plant matter within the cart at the second position (Dugan et al., Column 5, lines 25-31, where the plants are weighed before and after operation of the fluid system 13).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258) and Vogel et al. (U.S. Pub. 20200100446) as applied to claim 14, and further in view of Wezenberg et al. (WO 9941973).
In regard to claim 15, Dugan et al. as modified by Charney and Vogel et al. disclose the method of claim 14.  Dugan et al. as modified by Charney and Vogel et al. do not disclose detecting the weight of the plant matter comprises detecting a weight of the cart and determining the weight of the plant matter based at least in part on the detected weight of the cart and a known weight of the cart. Wezenberg et al. disclose detecting the weight of the plant matter comprises detecting a weight of the cart (Page 7, lines 11-14, where the current weight of the cart is detected by weight sensors; Page 2, lines 1-13, where a calibration weight and a threshold weight for the cart is known) and determining contents thereof and the controller administers nutrients based on comparing the current weight to the threshold weight of the tray and contents thereof; Page 6, lines 19-25, the measurement sensors 41 can be connected to the control means to determine if the weight of the plants have increased). Dugan et al. and Wezenberg et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney and Vogel et al. such that detecting the weight of the plant matter comprises detecting a weight of the cart and determining the weight of the plant matter based at least in part on the detected weight of the cart and a known weight of the cart in view of Wezenberg et al. The motivation would have been to control the administration of nutrients to the plant based on data received from the weight sensors.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258) and Vogel et al. (U.S. Pub. 20200100446) as applied to claim 14, and further in view of Gergek (U.S. Pub. 20020088176) and Wezenberg et al. (WO 9941973).
In regard to claim 16, Dugan et al. as modified by Charney and Vogel et al. disclose the method of claim 14. Dugan et al. as modified by Charney and Vogel et al. do not disclose detecting a water level in the cart with an environmental sensor. Gergek disclose detecting a water level in the cart with an environmental sensor (Paragraph [0044], where the sensor 94 detects water level in the tray). Dugan et al. and Gergek are analogous 
Furthermore, Dugan et al. as modified by Charney, Vogel et al., and Gergek do not disclose determining the weight of the plant matter within the cart based at least in part on the detected water level in the cart. Wezenberg et al. disclose determining the weight of the plant matter within the cart based at least in part on the detected water level in the cart (Page 2, lines 1-13, where the calibration weight is determined by measuring the water saturation level of the plant via drain weight sensor 23; Page 8, lines 26-33, where the water saturation level is determined when there is no drain from tray 1 as determined by drain weight sensor 23). Dugan et al. and Wezenberg et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney, Vogel et al., and Gergek such that determining the weight of the plant matter within the cart based at least in part on the detected water level in the cart in view of Wezenberg et al. The motivation would have been to use the water saturation level data, to aid in determining the calibration (preferred) weight of the plant in the cart.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258) and Vogel et al. (U.S. Pub. 20200100446) as applied to claim 14, and further in view of Abbott et al. (U.S. Pub. 20150089867).
In regard to claim 17, Dugan et al. as modified by Charney and Vogel et al. disclose the method of claim 14. Dugan et al. as modified by Charney and Vogel et al. does not disclose the preferred weight of the plant matter is based at least in part on an elapsed grow time of the plant matter within the cart. Abbott et al. disclose the preferred weight of the plant matter is based at least in part on an elapsed grow time of the plant matter within the cart (Fig. 6 and Paragraphs [0067-0072], where the grow time is used to determine the parameters (such as preferred weight) used in selecting and/or optimizing the operating program). Dugan et al. and Abbott et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney and Vogel et al. such that the preferred weight of the plant matter is based at least in part on an elapsed grow time of the plant matter within the cart in view of Abbott et al. The motivation would have been to use the proper preferred weight (one of the parameters of the operating program) to optimize the watering and growing procedures of the device, to achieve plant maturity in the user’s desired time period.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258), Vogel et al. (U.S. Pub. 20200100446), and Abbott et al. (U.S. Pub. 20150089867) as applied to claim 17, and further in view of Muller (WO 2016023947).
In regard to claim 18, Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. disclose the method of claim 17. Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. do not disclose detecting a distance traveled by the cart along the track and determining the elapsed grow time based at least in part on the detected distance traveled by the cart. Muller discloses detecting a distance traveled along the track (Abstract, distance between a supply end and a collection end is known) and determining the elapsed grow time based at least in part on the detected distance traveled along the track (Abstract, where the plant moves a distance between a supply end and a collection end over a time period that corresponds to the maturation period of said plant). Dugan et al. and Muller are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. such that detecting a distance traveled by the cart along the track and determining the elapsed grow time based at least in part on the detected distance traveled by the cart in view of Muller, since the cart of Dugan et al. as modified by Charney, Vogel et al., and Abbott et al. could be used to transport the plant across the track. The motivation would have been to have the plant in a condition to be harvested when it arrives at the end of the track.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258) and Vogel et al. (U.S. Pub. 20200100446) as applied to claim 14, and further in view of Pickell et al. (U.S. Pub. 20160302369).
In regard to claim 19, Dugan et al. as modified by Charney and Vogel et al. disclose the method of claim 14, further comprising: detecting a weight of the plant matter within the cart (Dugan et al., Fig. 3, weight sensor 21’). Dugan et al. as modified by Charney and Vogel et al. do not disclose depositing a plurality of seeds into the cart. Pickell et al. disclose depositing a plurality of seeds into the cart (Paragraph [0041], where a plurality of seeds are distributed into the tray 30). Dugan et al. and Pickell et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney and Vogel et al. such that depositing a plurality of seeds into the cart in view of Pickell et al., since the seeds of Pickell et al. could be the plant matter being weighed by the weight sensor of Dugan et al as modified by Charney and Vogel et al. The motivation would have been to start growing the plant which is to be harvested by the device.
Furthermore, Dugan et al. as modified by Charney, Vogel et al., and Pickell et al. do not disclose determining a number of seeds positioned on the cart based at least in part on the detected weight of the plurality of seeds and a known average weight of a seed of the plurality of seeds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Charney, Vogel et al., and Pickell et al. such that determining a number of seeds positioned on the cart based at least in part on the detected weight of the plurality of seeds and a known average weight of a seed of the plurality of seeds, since the weight sensor of Dugan et al. could weigh the seeds of Pickell et al. and calculating a number of .

Response to Arguments
Applicant's arguments filed 11/05/2020, with respect to the rejection of claims 1-20 have been fully considered but they are not persuasive. Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258) and Vogel et al. (U.S. Pub. 20200100446) disclose the applicant’s claims 1 and 14, as specified under Claim Rejections - 35 USC § 103 above. Furthermore, Dugan et al. (U.S. Pat. 5611172) in view of Charney (U.S. Pat. 3771258), Vogel et al. (U.S. Pub. 20200100446), and Abbott et al. (U.S. Pub. 20150089867) disclose the applicant’s claim 6, as specified under Claim Rejections - 35 USC § 103 above.
In response to the argument regarding the use of Dugan et al. and Charney for the rejection of claims 1 and 14, Dugan et al. is modified by Vogel et al. to teach the limitations, introduced in the amendments, “an ascending portion that moves upward in a vertical direction and a descending portion that moves downward in the vertical direction” in Fig. 1 and Para [0032], where there is a track 2 which moves upward in a vertical direction and then downward in the vertical direction, and “wherein the ascending portion and the descending portion are positioned between a seeding region 
In response to the argument regarding the use of Dugan et al., Charney, and Abbott et al. for the rejection of claim 6, Dugan et al. is also modified by Vogel et al. to teach similar limitations as those introduced in the amendments to claims 1 and 14 (as detailed in the paragraph above).
In conclusion, it would have been obvious in view of Dugan et al., Charney, and Vogel et al. to disclose the applicant’s claims 1 and 14, and it would have been obvious in view of Dugan et al., Charney, Vogel et al., and Abbott et al. to disclose the applicant’s claim 6. All other dependent claim rejections are maintained, as specified under Claim Rejections - 35 USC § 103 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of agriculture devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642